Citation Nr: 1410665	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-00 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left knee strain, post-operative left knee arthroscopy with partial lateral meniscectomy (left knee disability), since September 2, 2011.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from January 2003 to February 2005.

This matter is on appeal from a September 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for left knee strain and assigned an initial noncompensable  disability rating effective from February 16, 2005.  During the course of the appeal, original jurisdiction was transferred to the RO in St. Petersburg, Florida.

In a January 2007 rating decision the RO granted a temporary total disability rating based on surgical or other treatment necessitating convalescence associated with the left knee disability, effective from July 25 to September 1, 2006.  The left knee disability rating claim is no longer on appeal regarding this period since the temporary total disability rating is the maximum rating available.

In a February 2008 rating decision the RO assigned the disability a 10 percent rating effective from September 1, 2006. 

In April 2011 the Board remanded the case for further development.  

In a September 2012 decision the Board: granted an initial 10 percent rating effective from February 16, 2006 to July 25, 2006; and denied a rating in excess of 10 percent for the period from September 1, 2006 to September 2, 2011.  

In the September 2012 decision Board also remanded for further development the included issue of entitlement to an initial disability rating in excess of 10 percent for the left knee disability since September 2, 2011.  This is the remaining issue on appeal.



FINDING OF FACT

Since September 2, 2011, the Veteran's left knee disability is characterized by residuals of a surgical repair of a lateral meniscus tear; no symptoms of effusion or frequent locking or instability of the knee joint were shown.


CONCLUSION OF LAW

For the period from September 2, 2011, the criteria for a rating in excess of 10 percent for a left knee disability were not met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.7, 4.71, 4.71a, Diagnostic Codes 5257, 5258, 5259 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

DUTIES TO NOTIFY AND ASSIST

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed .  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; she did not identify any private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.   The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2). 


VA has a duty to assist a veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2013). 

VA examinations were conducted during the pendency of the claim in August 2005, November 2006, May 2009, and September 2011.  The Board remanded this appeal in April 2011 for further development, including acquisition of treatment records from the Andrews Institute in Gulf Breeze, Florida, and to provide the Veteran with a current VA examination, which was the one conducted in September 2011.  

The Veteran has not argued, and the record does not reflect, that these examinations or opinions were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In light of the Veteran's report of having more severe left knee symptoms since the September 2011 VA examination the Board remanded the case in September 2012 for additional VA examination.  The Veteran was scheduled for VA examination in December 2012, but she failed without good cause to report for the examination. VA regulations provide that when a claimant fails without good cause to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  See 38 C.F.R. § 3.655(a), (b).  The RO subsequently denied the Veteran's claim now on appeal on this basis.  The originating agency accordingly substantially complied with the requirements articulated in the Board's remand.  See Dymant v. West, 13 Vet. App. 141, 146-47   (1999). 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).

Applicable Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1  (2013).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. Part 4 (2013). 

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208   (1994); but see Mauerhan v. Principi, 16 Vet. App. 436   (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

If there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7  (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3  (2013). 

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119   (1999). 

The Veteran's statements describing the symptoms of her service-connected left knee disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2)  (2012).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. The Veteran is competent to report complaints regarding symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10 , 4.40, 4.45 (2013).

The Court of Appeals for Veterans Claims has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202   (1995). 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59  (2013).

On evaluating knee claims, if both arthritis and instability of the knee are present, each of these knee conditions may be separately rated under Diagnostic Codes 5003 and 5257 respectively.  See VAOPGCPREC 23-97.  For example, if a knee disorder is already rated under Diagnostic Code 5257 for lateral instability, then a separate rating may be assignable for limitation of motion of the knee if that limitation meets at least the criteria for a zero-percent rating under Diagnostic Code 5260 for flexion or under Diagnostic Code 5261 for extension.

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel  has also held that separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint.  VAOPGCPREC 09-04.

Under Diagnostic Code 5260, limitation of flexion of a leg warrants a noncompensable (zero percent) evaluation if flexion is limited to 60 degrees; a 10 percent evaluation if flexion is limited to 45 degrees; a 20 percent evaluation if flexion is limited to 30 degrees; and a 30 percent evaluation if limited to 15 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of a leg warrants a noncompensable (zero percent) evaluation if extension is limited to zero degrees; a 10 percent evaluation if extension is limited to 10 degrees; a 20 percent evaluation if extension is limited to 15 degrees; a 30 percent evaluation if extension is limited to 20 degrees; a 40 percent evaluation if limited to 30 degrees; and a 50 percent evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5261. 

Other diagnostic codes are available for evaluation of the knee for other conditions if present.  The other potentially applicable diagnostic code criteria addressing musculoskeletal conditions of the knee include the following.

Ankylosis of the knee is evaluated under Diagnostic Code 5256.  38 C.F.R. § 4.71a  (2012).  The record does not show any evidence of ankylosis.

Diagnostic Code 5257 provides a 10 percent evaluation for knee impairment with slight recurrent subluxation or lateral instability, a 20 percent evaluation for moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , Diagnostic Code 5257.  

A 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2012). 

A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a , Diagnostic Code 5259 (2012).

Evidence and Analysis

In a letter received by the Board on April 23, 2012, the Veteran stated that her left knee disability had worsened since her most recent VA examination on September 2, 2011.  In response, the Board remanded the case in September 2012 to afford the Veteran an additional VA examination of her left knee.  The Veteran was scheduled for VA examination in December 2012, but she failed without good cause to report for the examination.  The scheduled examination was expected to provide medical evidence as to the condition of the Veteran's left knee during the period since the September 2, 2011 examination.

Notably, VA regulations provide that if a claimant fails to report for an examination scheduled in conjunction with a claim for increase, without good cause for that failure, then the claim shall be denied.  See 38 C.F.R. § 3.655(a), (b).  

Nevertheless the Board has considered whether an initial disability rating higher than 10 percent is warranted for the Veteran's service-connected left knee disability for the period since the September 2, 2011 examination based on the evidence of record.  The existing clinical evidence on file and material to the rating claim for the period since September 2, 2011, consists of the VA examination report of that date and the report of an earlier private treatment visit that year in March 2011, as well as previous VA and private medical evidence that remains applicable to diagnostic rating criteria during the period since September 2, 2011.  

During the period since September 2, 2011 the Veteran's left knee disability has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a , Diagnostic Code 5259, based on the removal of the semilunar cartilage of the left knee with persisting symptoms.  

A separate schedular rating is not in effect for any other symptomatology including limitation of motion, other knee impairment of subluxation or lateral instability, tibia or fibula impairment of malunion or nonunion, or genu recurvatum. 

A separate compensable rating based on limitation of motion is not warranted, since flexion limited to 45 degrees, limitation of extension to 10 degrees, or ankylosis of any sort have not been shown.  At her most recent VA examination in September 2011, the Veteran stated that she was limited in activities such as cycling and sports and that other activities caused her knee to become stiff.  On examination, range of motion was limited to 120 degrees of flexion with pain beginning at 105 degrees, and she had full extension with no objective evidence of pain. 

Neither of the previous VA examinations in November 2006 or May 2009 contain findings on range of motion studies that the left knee flexion was limited to 45 degrees, or extension was limited to 10 degrees, or that there was ankylosis, including with consideration of additional limitation due to repetitive motion or fatigability.  See Deluca supra.   Therefore, a separate compensable disability rating is not warranted since September 2, 2011 based on limitation of motion of the left knee.

Further, a separate 10 percent rating under Diagnostic Code 5003 is not warranted, as there has not been X-ray evidence of arthritis in the knee joint.  X-ray examination of the left knee in November 2006 was found to be "unremarkable."  An X-ray at her VA examination in May 2009 was also recorded as unremarkable.  Although an X-ray was not taken at and September 2011 VA examination, the March 2011 private treatment visit record shows that radiology results contained no findings of arthritis of the left knee, and contained an assessment only of knee pain, popliteus strain.

A separate compensable rating for limitation of motion is also not warranted based on functional loss.  38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7   (1995).  At her most recent VA examination in September 2011, the Veteran was found to experience some additional functional impairment that affects her range of motion.  But even if this additional limitation is considered, a higher initial  rating for the left knee disability is still not warranted.  Notably, the VA examiner found that the Veteran walked with a normal gait and was still able to perform all activities of daily living.  As such, the effect of this symptomatology is contemplated in the absence of a current disability rating based on limitation of motion criteria.   

A separate compensable rating for instability or subluxation under Diagnostic Code 5257 is not warranted since September 2, 2011 because instability or subluxation has not been shown.  At the most recent VA examinations in May 2009 and September 2011, the Veteran stated that she sometimes wore a brace.  At each VA examination, however, physical examination showed no abnormal motion upon varus or valgus stress, and tests for ACL disorders were also negative.  Overall, both VA examiners determined that her knee was stable.  Nor is there evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.

Therefore, a separate compensable rating under Diagnostic Code 5257 for other impairment of the knee (recurrent subluxation or lateral instability), or under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, is not warranted.

There is also no evidence on file of impairment of the tibia or fibula involving malunion or nonunion of the joint; or of genu recurvatum, or any such deformity so that the knee bends backwards on file.  Thus a separate compensable rating under Diagnostic Codes 5262 or 5263, respectively is not warranted.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5262, 5263.  

The Board has considered the Veteran's statements, essentially that her disability is worse than the assigned rating she currently receives, including the April 2012 statement that her left knee disability has worsened since her most recent VA examination in September 2011.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of for her left knee according to the appropriate diagnostic codes. 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings in the examination reports directly address the criteria under which these disabilities are evaluated.

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
  
The Veteran has not described any unusual or exceptional features associated with her service-connected left knee disability.  The rating criteria are adequate to evaluate these disabilities, and referral for consideration of extraschedular rating is not warranted.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447   (2009); Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001). 

The preponderance of the evidence is against the grant of a rating in excess of 10 percent at any time since September 2, 2011 for left knee strain, post-operative left knee arthroscopy with partial lateral meniscectomy.  There is no doubt to be resolved; and a rating in excess of 10 percent for left knee strain, post-operative left knee arthroscopy with partial lateral meniscectomy is not warranted.  


ORDER

An initial disability rating in excess of 10 percent for left knee strain, post-operative left knee arthroscopy with partial lateral meniscectomy (left knee disability), since September 2, 2011, is denied.



____________________________________________
JOHN H. NILON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


